Title: To Thomas Jefferson from Condorcet, [12 September 1789]
From: Condorcet, Marie Jean Antoine Nicolas de Caritat, Marquis de
To: Jefferson, Thomas



Ce Samedi

L’academie etant en vacance, je ne puis donner a Monsieur Churchman L’acte qu’il demande. Cela ne sera possible que pour Le mois de Novembre prochain. Je suis très faché du proche depart de Monsieur Jefferson. S’il etait libre Lundi et qu’il voulût bien venir passer la soirée à la monnoie, avec M. Short il me ferait le plus grand plaisir. J’espere que nous le reverrons dans peu de mois et qu’il nous retrouvera dignes d’etre les bons amis des Américains. Mais quoiqu’il en arrive, Monsieur Jefferson sera toujours celui des philosophes et des hommes libres de tous les pays.
